Citation Nr: 0626014	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  01-03 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to a higher initial rating for a residual left 
foot injury with plantar fasciitis, currently evaluated as 10 
percent disabling.

2. Entitlement to a higher initial rating for a right foot 
injury, status post-operative calcaneal osteotomy with 
plantar fasciitis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1996 to June 
1999. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
a bilateral foot injury assigning a noncompensable rating.  A 
rating of 10 percent was assigned for right Achilles tendon 
repair.

In September 2001, the RO granted a compensable rating of 10 
percent for the bilateral foot disability, assigning an 
increased rating of 20 percent for the right Achilles tendon 
repair.  Apparently when the RO assigned a separate rating 
for scars of the right foot in May 2003, the RO also rated 
the left foot separately and incorporated symptoms of the 
tendon repair into the right foot disability.  Therefore, the 
right foot disability is currently rated 20 percent 
disabling. 

Even though increased and separate ratings have been assigned 
since the veteran initiated his appeal, the evaluations are 
not the maximum rating available for these disabilities.  
Therefore, these issues are still on appeal.  AB v. Brown, 6 
Vet. App. 35 (1993).

This case was previously remanded by the Board in April 2005 
for further development.  As the required development has 
been completed, this case is appropriately before the Board.  
Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.






REMAND

The Board recognizes that this claim was remanded in April 
2005 and regrets remanding the claim again.  However, in 
light of the fact that the veteran has submitted additionally 
information regarding private treatment records, this appeal 
must be remanded.

After certification, the veteran submitted several forms 
indicating treatment for his feet with multiple private 
physicians.  These records are not currently associated with 
the claims file. 

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, per 38 C.F.R § 
3.159 (2005), the case is REMANDED to the RO/AMC for the 
following development:


1. Obtain all private treatment records 
specified by the veteran for foot pain.  The 
RO/AMC should also obtain any current 
treatment records from the VA Health Care 
System. 

2. After undertaking any other development 
deemed essential in addition to that specified 
above, the RO should re-adjudicate the 
veteran's claim and review all new evidence. 
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must notify the veteran of all 
relevant actions taken on his claim for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations.  He 
should also be afforded the opportunity to 
respond to that supplemental statement of the 
case before the claim is returned to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



